Dowling, J.:
The record in this case is practically the same as that in Sullivan v. Firth & Foster Co. (199 App. Div. 99), decided herewith, save that in the present case plaintiff is a domestic corporation and the goods were shipped from New York to Philadelphia to be dyed. Plaintiff has submitted in addition an affidavit by Archibald Davidow, which is largely argumentative in its nature, and contains no proof of any facts differentiating the present from the Sullivan case.
The order appealed from will, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Clarke, P. J., Laughlin, Page and Merrell, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.